Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 11, 2014                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  148216 & (24)(25)(26)                                                                                   Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellant,
  v                                                                SC: 148216
                                                                   COA: 317723
                                                                   Wayne CC: 12-000439-FC
  JAMES RAHEEM RAINS,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the motions for immediate consideration, to waive
  transcript, and to stay trial court proceedings are GRANTED. The application for leave
  to appeal the November 4, 2013 order of the Court of Appeals remains pending.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 11, 2014
         p0311
                                                                              Clerk